Citation Nr: 1101486	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for plasmacytoma (claimed as 
throat cancer), including secondary to inservice exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2008, the Board issued a decision which denied the 
Veteran's claim seeking service connection for plasmacytoma 
(claimed as throat cancer), including secondary to inservice 
exposure to herbicides.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2010, based on a Joint 
Motion for Vacatur and Remand (Joint Motion), the Court issued an 
Order remanding this case for compliance with the Joint Motion.  

In June 2010, the Board vacated the portion of its December 2008 
which addressed the issue of service connection for plasmacytoma, 
and remanded this matter for additional evidentiary development 
in accordance with the Joint Motion.


FINDING OF FACT

The Veteran's current extramedullary plasmacytoma was first 
diagnosed many years after his active military service, and is 
not shown by the evidence of record to be related to his military 
service or to any incident therein, to include as due to exposure 
to herbicides.


CONCLUSION OF LAW

Extramedullary plasmacytoma (claimed as throat cancer) was not 
incurred in or aggravated by active military service, and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's July 2006 letter advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  With respect to the 
Dingess requirements, the July 2006 letter provided the Veteran 
with notice of what type of information and evidence was needed 
to establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  
Accordingly, the RO effectively satisfied the notice requirements 
with respect to the issue on appeal.  

In June 2010, the Board remanded this matter for additional 
evidentiary development, including having the RO attempt to 
obtain the Veteran's private treatment records from Creighton 
University Medical Center, and obtaining a supplemental medical 
opinion addressing the issue of whether there is a causal 
relationship between the Veteran's extramedullary plasmacytoma 
and his military service, including exposure to Agent Orange.  In 
August 2010, the RO received the identified records from the 
Creighton University Medical Center.  In October 2010, the RO 
obtained a supplemental medical opinion which addressed the issue 
of whether there is a causal relationship between the Veteran's 
extramedullary plasmacytoma and his military service, including 
exposure to Agent Orange.  Accordingly, the directives of the 
Board's June 2010 remand have been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's current extramedullary 
plasmacytoma, and whether there is a causal relationship between 
this condition and the Veteran's military service, including 
exposure to Agent Orange.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the VA examiner, who 
conducted the December 2006 VA examination for endocrine disease 
and drafted the October 2010 addendum to that examination, had 
reviewed the Veteran's claims folder, including the Veteran's 
inservice and post service treatment records.  In addition, the 
VA examiner performed a physical examination of the Veteran, 
which included obtaining a history of his condition directly from 
the Veteran.  Based upon this review and examination, the VA 
examiner provided opinions as to the relationship between the 
Veteran's current disorder and his military service, including 
inservice exposure to Agent Orange, and provided a supporting 
basis for the opinions given.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion concerning the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  A November 2010 statement from the Veteran confirms that 
he has not additional information or evidence to submit.  
Accordingly, the duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

The Veteran is seeking service connection for plasmacytoma 
(claimed as throat cancer).  He attributes this condition to his 
inservice exposure to herbicides, including Agent Orange.

Service connection may be presumed for malignant tumors, if it is 
shown that the Veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and this condition manifested to a degree of 10 percent 
within one year from the date of discharge with no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In some circumstances, a disease associated with exposure to 
certain herbicide agents, to include respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea), will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to an herbicide agent (including 
Agent Orange) unless there is evidence to establish that the 
Veteran was not exposed to an herbicide agent during that 
service.  38 U.S.C.A. § 1116(f).  

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

In this case, the Veteran served on active duty from April 1968 
to April 1970, including service in the Republic of Vietnam.  His 
service treatment records are completely silent as to any 
complaints of or treatment for plasmacytoma or throat cancer.  
The Veteran's April 1970 separation examination listed his nose, 
mouth, sinus, throat and chest as normal.  


A review of his post service medical treatment records revealed 
that the Veteran underwent a tonsillectomy in August 2000, which 
revealed a plasmacytoma of the tonsil with involvement of the 
surgical margin.  A September 2000 radiation consultation report 
noted the Veteran's history of significant tobacco use, 
consisting of one and one-half to two packs per day for the past 
thirty years.  An October 2001 treatment report indicated that an 
extensive work up, including serum protein electrophoresis and 
bone marrow biopsy, did not show any evidence of multiple myeloma 
or extensive disease.  

In December 2006, a VA examination for endocrine diseases was 
conducted.  The examination report noted that the Veteran had a 
history of a plasmacytoma of his tonsil which was discovered 
during a tonsillectomy in August 2000.  The report also noted 
that further evaluation of the Veteran's condition, including a 
direct laryngoscopy, revealed monoclonal plasmocytic neoplasm in 
the left base of the tongue.  The report of a subsequent bone 
marrow biopsy performed in September 2006 revealed cellular 
marrow with trilineage hematopoiesis with no morphologic evidence 
of bone marrow involvement by plasma cell neoplasm.  Based upon 
this review, the VA examiner concluded with a diagnosis of 
extramedullary plasmacytoma.  The VA examiner further indicated 
that this condition was in remission, and that the Veteran had 
plasmacytic neoplasm/plasmacytoma associated with this condition.  
The VA examiner then opined that this condition was not a 
presumptive condition for service connection based upon inservice 
exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309.  The VA 
examiner stated that plasmacytic neoplasm and plasmacytoma would 
be considered the same disease process, and that this condition 
would not be the same as any of the presumptive conditions listed 
under 38 C.F.R. §§ 3.307, 3.309.  Finally, the VA examiner opined 
that the Veteran had not been diagnosed with or found to have 
objective evidence of multiple myeloma, and that the Veteran does 
not have cancer of the lung, bronchus, larynx, and or trachea.  
As noted by the VA examiner, the tumor was found within the 
lymphoid tissue upon routine post tonsillectomy pathology of 
tonsil specimen.

The report of a January 2008 bone marrow biopsy revealed no 
evidence of neoplastic cells.  The treating physician further 
noted that given these findings, the Veteran is borderline for a 
diagnosis of multiple myeloma.  


Medical opinion letters, dated in December 2007 and February 
2009, were received from C. Nguyen, M.D.  In these two very 
similar letters, Dr. Nguyen noted that there have been many 
reports linking cancers of different types to Agent Orange 
exposure, and that it is "possible" that the Veteran's current 
cancer was partially caused by Agent Orange.  

Treatment records from Creighton University Medical Center 
reflect that the Veteran underwent radiation therapy treatment 
from November 2007 to January 2008.  A November 2007 treatment 
report noted that the Veteran had smoked a pack of cigarettes per 
day since age 18.  The report noted that the Veteran had a 
history of tonsil plasmacytoma, with recurrent plasmacytoma in 
the base of the tongue, with no evidence of systemic disease, as 
the bone marrow is within normal limits.  A February 2008 follow-
up report listed a diagnosis of cancer of the tongue.  

In October 2010, a supplemental VA medical opinion was obtained 
from the VA examiner that conducted the December 2006 VA 
examination for endocrine diseases.  The VA examiner noted that 
the Veteran's claims folder and medical records had been 
reviewed.  The report included a summary of the Veteran's history 
of extramedullary plasmacytoma of the tonsil in 2000 with 
recurrence at the base of the tongue noted in November 2007.  The 
VA examiner then opined that it was "less likely as not" that 
the Veteran's extramedullary plasmacytoma was caused by or a 
result of his military service, including exposure to Agent 
Orange.  In support of this opinion, the VA examiner noted that 
the Veteran does not have cancer of the lung, bronchus, larynx, 
or trachea; soft tissue sarcoma; non-Hodkins lymphoma; Hodgkin's 
disease; or multiple myeloma.  The VA examiner also noted that a 
review of medical resources concerning diseases associated with 
Agent Orange, including information from the United States 
Department of Veterans Affairs Office of Public Health and 
Environmental Hazards, revealed no evidence to state, with any 
degree of medical certainty, that the Veteran's extramedullary 
plasmacytoma is due to or a result of exposure to Agent Orange 
while in the military.  The VA examiner also noted that he could 
not attribute the Veteran's plasmacytoma to any particular 
injury, illness, disease, or other event that occurred during the 
Veteran's military service.  

As for the opinions submitted by C. Nguyen, M.D., Radiation 
Oncologist at Creighton University Medical Center, the VA 
examiner indicated that Dr. Nguyen offered only the possibility 
of causation without rationalization, references, citations, 
reasoning, or basis. 

Extramedullary plasmacytoma is not listed as a disease that may 
be presumptively service connected for Veterans exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116(a); 38 
C.F.R. § 3.309(e).  Accordingly, presumptive service connection 
for the Veteran's extramedullary plasmacytoma based on Agent 
Orange exposure is not warranted.  Notwithstanding the foregoing, 
the Veteran may still establish service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

There is no evidence of the Veteran having incurred 
extramedullary plasmacytoma until August 2000, over thirty years 
after the Veteran's discharge from the service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, the 
evidence of record does not attribute the Veteran's 
extramedullary plasmacytoma to his military service.  The Veteran 
contends that this condition is related to his service, but as a 
layman, his statements are not competent evidence on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In support of his claim, the Veteran has submitted opinion 
letters, dated in December 2007 and February 2009, from C. 
Nguyen, M.D.  In these letters, Dr. Nguyen noted that there have 
been many reports linking cancers of different types to Agent 
Orange exposure, and that it is "possible" that the Veteran's 
current problem was "partially" caused by Agent Orange.  The 
Board finds this opinion lacking in any significant probative 
value.  Dr. Nguyen fails to cite any specific evidence in support 
of his conclusion.  Moreover, the opinion itself is simply too 
speculative to be of any probative value herein.  Merely placing 
causation in the realm of possibility is not sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 Vet. 
App. 228 (1992) (holding that evidence favorable to the Veteran's 
claim that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure 
was insufficient to establish service connection).  

Far more probative to the issue at hand is the opinion provided 
herein by the VA examiner October 2010.  The VA examiner had 
previously conducted a physical examination of the Veteran, and 
reviewed his claims folder.  Moreover, the opinion report 
included a detailed summary of the medical history of the 
Veteran's extramedullary plasmacytoma.  The VA examiner then 
opined that it was "less likely as not" that the Veteran's 
extramedullary plasmacytoma was caused by or a result of his 
military service, including exposure to herbicides, such as Agent 
Orange.  In support of this opinion, the VA examiner clarified 
that the Veteran's extramedullary plasmacytoma was not a cancer 
of the lung, bronchus, larynx, or trachea; soft tissue sarcoma; 
non-Hodkins lymphoma; Hodgkin's disease; or multiple myeloma.  
The VA examiner also noted that a review of medical resources 
concerning diseases associated with Agent Orange, including 
information from the United States Department of Veterans Affairs 
Office of Public Health and Environmental Hazards, did not reveal 
any medical support for the conclusion that the Veteran's 
extramedullary plasmacytoma is due to or a result of exposure to 
Agent Orange while in the military.  The VA examiner also noted 
that he could not attribute the Veteran's plasmacytoma to any 
particular injury, illness, disease, or other event that occurred 
during the Veteran's military service.  Finally, in considering 
the opinion of Dr. Nguyen herein, the VA examiner noted that Dr. 
Nguyen offered only the possibility of causation without any 
rationalization, references, citations, reasoning, or basis.

The evidence of record does not show the Veteran's extramedullary 
plasmacytoma to be related to his military service or to any 
incident therein, to include as due to exposure to herbicides.  
Accordingly, service connection is not warranted.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for extramedullary plasmacytoma, including 
secondary to inservice exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


